DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Kevin G. Shao on February 05th, 2021.
The application has been amended as follows: 
Claim 12. (Examiner’s Amendment) A field-effect transistor, comprising:
a source and a drain; and
a stack structure, wherein, the stack structure is disposed between the source and the drain, and a gate is alternatively disposed with a semiconductor material layer in the stack structure;
wherein the gate is isolated from the source and the drain through an insulation groove, the insulation groove is filled by insulated dielectric material including air,
the semiconductor material layer has two ends respectively coupled to the source and drain, and a central part between the two ends;
a thickness of the central part is smaller than a thickness of the two ends.
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on February 03th, 2021, has been entered. 
Upon entrance of the Amendment, claim 12 was amended and claim 22 was cancelled. Claims 1-5, 7-15, 17, 19-21, and 23-24 are currently pending. 
Claims 7-8 and 17 were objected to because they are dependent from cancelled claims. The dependencies of claims 7-8 and 17 were amended in the Amendment filed on January 07th, 2021. The Amendment was entered. The objections have been overcome and are withdrawn.
Reasons for Allowance
Claims 1-5, 7-15, 17, 19-21, and 23-24 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claim 12 has been amended to include the features of former allowable claim 22. The reasons for allowance of former claim 22 were indicated in the previous Office Actions.
Claims 13-15, 17, 19-20, and 23-24 are dependent from claim 12, thus they are allowable.
Claims 1-5, 7-11, and 21 were indicated allowable in the previous Office Actions. The reasons for allowance of claims 1-5, 7-11, and 21 were also indicated in the previous Office Actions.
The claim amendment has placed the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.